—In an action to recover damages for wrongful death arising from medical malpractice, the defendant appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated October 8, 1997, which, after a jury trial, granted the plaintiffs motion pursuant to CPLR 4404 (a) to set aside the verdict in favor of the defendant and directed a new trial.
Ordered that the order is reversed, on the law, with costs, the motion is denied, the verdict is reinstated, and the matter is remitted to the Supreme Court, Nassau County, for entry of a judgment dismissing the complaint.
Contrary to the determination of the Supreme Court, the verdict in favor of the defendant was not inconsistent, and it was not against the weight of the evidence. Therefore, the Supreme Court should not have granted the plaintiffs motion to set aside the verdict (see, Otero v Hyatt, 235 AD2d 407; Nicastro v Park, 113 AD2d 129). O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.